Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2022 has been entered in accordance with the RCE filed on November 29, 2022.

	Remarks
	This Office Action is in response to applicant’s amendment filed on October 28, 2022, and RCE filed on November 29, 2022, under which claims 1-20 are pending and under consideration.

Response to Arguments
	Applicant’s amendments have overcome the previous § 103 rejections, which have therefore been withdrawn. However, upon further consideration, a new ground of rejection has been made in view of newly applied reference Fredinburg, as detailed below. Applicant’s arguments are general moot under the new ground of rejection.
Applicant’s remarks assert that the previously cited references do not teach the amended limitations of the independent claims, which now include “sending, by the terminal, a user identifier…” Although the previously cited references are not currently relied upon to teach the entirety of limitation, the Examiner notes that previously cited Davis does teach the element of “user identifier” in general. For example, Davis, [0030] teaches: “Information about the user (i.e. requesting URL, cookie data, identity data or the like) may also be provided.” Meanwhile, the act of “sending, by the terminal” this user identifier is now accounted for by new reference Fredinburg.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 7-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2004/0024888 A1) (“Davis”) in view of Fredinburg et al. (US 9,549,047 B1) (“Fredinburg”) and Schmidt (US 2009/0287617 A1) (“Schmidt”).
Regarding claim 1, Davis teaches a computer-implemented method, comprising: 
receiving, by a terminal, a rule operation request associated with a service, wherein the terminal is a device of a user; (Davis, [0016]: “customer computer 106 [a terminal] may be any computing device capable of interacting with server 100 via network 104.” See also Davis, [0029-0030]: “As the user manipulates a browser program 108 to navigate through a vendor web site hosted by a server 103, browser 108 requests documents (in hypertext markup language or another appropriate for mat) that are displayed for the user.” Davis, [0030]: “When server 103 receives a request for a page [a rule operation request] associated with a particular event [a service], an ASP script 103 suitably passes the name of the event (or another appropriate event identifier) 202 to rules manager 112 to initiate the event tree.” Since the rule operation request originated from the terminal, which has a web browser operated by a user, the request is considered to be “received” by the terminal prior its transmission to the server. See also Davis, [0028], teaching that the functionalities of the service are “initiated by a user's browser 108.”); 
sending […] a user identifier corresponding to the user in a query to a server (Davis, [0030]: “If browser 108 requests a page “index.asp” from server 102, for example, script 103 may identify this request as an event and call the GetContent interface associated with rules manager 112, passing the ‘index’ name as a parameter. Information about the user (i.e. requesting URL, cookie data, identity data or the like) may also be provided in various embodiments.” That is, the “information about the user” constitutes a user identifier as it may include the requesting URL or identity data, and the set of data provided by the web server 102 to the rule manager and subsequent components of server 100 constitutes a “query to a server.” Furthermore, as shown in FIG. 1, web server 102 serves as an interface between the user’s device and the rule manager 112 and rule engine 116. Since these backend components are “using customer information to prepare a collection of actions that can be executed to prepare customized content for the user” (Davis, [0041]), it is implied that the backend components receive “information about the user” of some form in order to provide services specific to that user.)
obtaining […] using the query, a first rule set of a plurality of rule sets available at the server, wherein each rule set of the plurality of rule sets is associated with the service, (Davis, FIG. 3 and [0034]: “With reference now to FIG. 3, an exemplary process 300 suitably begins with rules engine 116 obtaining the relevant event tree from database 118 as described above. When the event tree is received, processing begins by analyzing the rule set associated with the first node on the tree. Accordingly, rules engine 116 appropriately obtains the relevant rule set (step 302)” [a first rule set of a plurality of rule sets available at the server].” With respect to the limitation of “using the query,” as shown in FIG. 2A, the actions of the server are based on the request 202 from the browser 108. Therefore, actions performed by the server are considered to be using the request. The limitation of “…associated with the service” is met because the aforementioned rules are part of the functionalities (service) provided by the server 100.) wherein each rule in each rule set of the plurality of rule sets comprises an expression, and wherein a first set of expressions pertaining to the first rule set of the plurality of rule sets is different from a second set of expressions pertaining to a second rule set of the plurality of rule sets available at the server (Davis, [0036]-[0037] and FIGS. 4A-C, “With reference to FIGS. 4A-C, an exemplary event tree 400 associated with a ‘CustomerDiscount’ event 402 suitably includes rulesets to process transaction data based upon the number of items in the customer’s shopping cart, the total purchase price of the transaction, and/or the type of customer. … The first ruleset 408 in event tree suitably corresponds to the number of items in the customer’s cart. If the customer has multiple items in the cart, separate rulesets 404 and 406 [including a second set of expressions pertaining to a second ruleset of the plurality of rulesets available] allow evaluation of the total purchase price for the items in the cart [wherein a first set of expressions…is different] to further evaluate a discount.”);
obtaining […] a rule that matches the user identifier corresponding to the rule operation request from the rule set associated with the service (Davis, FIG. 3 and [0034]: “rules engine 116 appropriately obtains the relevant rule set [the rule set] (step 302) and selects the first rule [a rule] to evaluate (step 304).” The limitation of “that matches the user identifier” is met because the rule set is used to provide a service to the customer (see, e.g., Davis, [0014]: “to determine customized content for the customer”). Therefore, the rule set matches the user identifier used by the system. In more detail, Davis, [0031] teaches that customer data is used by the rule engine to provide services customized to the user (see [0034]: “Evaluating the rule may be as simple as comparing an element of data from the customer bag with a threshold value, for example…”; [0041]: “The rules engine evaluates the rulesets using customer information to prepare a collection of actions that can be executed to prepare customized content for the user.”), where such customer data “comprises identity information about the purchaser” (Davis, claim 3). See also [0031], which generally teaches that the customer data includes information about the user that was previously described in [0030], including “information from the customer's URL or cookie, or any other appropriate information.” Therefore, the rule set matches the user identifier in at least the sense that it is used in conjunction with user information (such as identity information) that was previously provided in the query or is at least matching the user information in the query, and is also used to provide service to the specific user. It is noted that the instant claim does not require a more precise concept of what does or does not constitute a match in the instant context, and does not require the first rule to be part of a rule set that includes rules that do not match the user identifier.);
generating […] a rule tree based on the rule (Davis, FIG. 3 and [0035]: “If any of the actions identified in the ruleset contain a reference to another ruleset (step 314), then that ruleset is retrieved [generating a rule true] (step 302) and the process begins anew.”); and
determining […] an operation result of the rule based on the rule tree and service data related to the rule (Davis, [0035]: “If all of the rules have been evaluated and no further rulesets are referenced, then the rule response collection [an operation result] is provided to rules manager 112 (step 316) and the process is complete.”). 
Davis does not explicitly teach: 
(1)	The limitation that “sending…a user identifier in a query to a server” is performed “by the terminal” [The Examiner notes that Davis generally uses a user identifier, but does not explicitly state that the user data or the query originates from the terminal.]  
(2)	the limitation that the first “obtaining” operation is performed “by the terminal and from the server” and the related limitation that the operations of “obtaining…a rule corresponding”, “generating”, and “determining” are all performed “by the terminal.”
Fredinburg, in an analogous art, teaches limitation (1). Fredinburg generally relates to “systems, methods, and machine-readable media for initiating a client-side user model” (see abstract) and client-server interactions. Fredinburg is therefore in the same field of endeavor as the claimed invention, namely computer technologies, and is also reasonably pertinent to the problems of client-server interactions in the claimed invention.
In particular, Fredinburg teaches an operation of sending data analogous to the feature of a “user identifier…in a query to a server” of the instant claim that is performed “by the terminal” (Col. 5, lines 64-67: “The instructions may be transmitted over the network 150 and be sent from an application 110 on the user's client device 105.” Col. 6, lines 50-51: “The instructions may be received from the client device 105 that the client-side user model scheme is to be implemented on.” Note that “instructions” here is analogous to a query, since it “instructions to initiate a client-side user model for a user” (abstract), i.e., a query for a server to perform a service. The instructions also include a user identifier, as taught in col. 6, line 55 to col. 7, line 2: “The instructions may include a user identifier used to identify the user model associated with the user that is to be transmitted, and a device identifier used to identify the client device 105 that the user model is to be transmitted to… The user identifier may be, for example, a user name, a user identification number, or any other identifier or combination of user information that can be used to identify a user model associated with the user. In some cases, the user identifier may also be a device identifier that can be used to identify the user.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Davis with the teachings of Fredinburg by modifying the operation of “sending…a user identifier in a query to a server” to be performed “by the terminal.” The motivation would have been to enable a user device to communicate with a server to initiate a service that requires a user identifier to retrieve data, as suggested by Fredinburg (see col. 6, lines 49-52: “may receive instructions to initiate a client-side user model for a user. The instructions may be received from the client device 105 that the client-side user model scheme is to be implemented on.”)  
	Schmidt, in an analogous art, teaches the remaining limitations. Schmidt pertains to a “client-side rule engine for executing business rules” (see title), and discloses executing a rule engine on a device of a user. In general, Schmidt teaches that rules and an associated rule engine are selected based on the attributes of the client. See, e.g., Schmidt, FIG. 4, [0032] (“…each different business rule engine is configured to operate in conjunction with a specific target platform. The web application server responsible for communicating the business rule engine to the client will select the appropriate business rule engine to send based on the attributes of the requesting client. Consequently, the business rules and fact base may need to be translated into several different formats, such that each individual business rule and fact is embodied in more than one code module suitable for use with each supported platform. This translation is achieved by compiling the business rules and fact base in accordance with a platform definition model that specifies the particular format to which each rule and fact is to be translated.”), and [0033] (“… the compiler 92 converts or translates the existing business rules in the rule repository 90 into a format specified by a platform definition model, such that the compiled business rules are suitable for use with a client-side business rule engine that is consistent with the platform definition model.”). 
In particular, Schmidt teaches obtaining, “by the terminal and from the server” using a query, data analogous to a first rule set of a plurality of rule sets available at the server (As noted above, Schmidt, paragraph [0032] teaches that the server “will select the appropriate business rule engine to send based on the attributes of the requesting client.” Therefore, the business rule engine (analogous to the “first rule set” in Davis) is obtained by the terminal and from the server and is done so using a query (note that “query” is implied by the description of “requested client”). See also [0035]: “by serving the client-side business rule engine 80 and a set of the pre-compiled business rules 96 and facts 100 to a requesting web browser application 82”; [0040]: “Accordingly, method operation 120 results in a pre-compiled platform-specific fact base and a set of pre-compiled platform-specific business rules suitable for evaluation and execution by a client-side business rule engine.”). 
Schmidt further teaches the limitation that the operations of “obtaining…a rule corresponding”, “generating”, and “determining” are performed “by the terminal” (Regarding the operation of “obtaining…a rule corresponding…”, Schmidt, paragraph [0032] teaches that the server “will select the appropriate business rule engine to send” based on the request of the “requesting client.” Therefore, rule engine that is used on the client-side device. see also [0035]: “by serving the client-side business rule engine 80 and a set of the pre-compiled business rules 96 and facts 100 to a requesting web browser application 82 [i.e., the terminal receives the engine and pre-compiled rules]” See also FIG. 5 and [0040]-[0042]: “method operation 120 results in a pre-compiled platform-specific fact base and a set of pre-compiled platform-specific business rules suitable for evaluation and execution by a client-side business rule engine [where the platform is representative of an identifier corresponding to the client/device]. … at method operation 122, a user of a web browser application [operating on a device of the user] directs a web browser to request a web page associated with a rich internet application. … at method operation 126, the assembled web page is communicated from the web application server to the requesting web browser application (e.g., the client) [operating on a user device]. … at method operation 130 the web page is rendered, and the embedded code module representing the client-side business rule engine is executed [analogous to the step of generating a rule tree, as disclosed in Davis]. The code module representing the business rule engine is designed to operate as an extension (sometime referred to as a plug-in) of the web browser application [operating on a user device]. … If and when a rule condition is satisfied, the rule engine will execute the rule by performing an action specified by the rule.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Davis and Schmidt by modifying the method of Davis such that the first “obtaining” operation is performed “by the terminal and from the server” and that the operations of “obtaining…a rule corresponding”, “generating”, and “determining” are performed “by the terminal” so as to perform the method steps on the client device as opposed to a server. The motivation would have been to implement a system with both client-side and server-side components in which rules may be evaluated at the client, as suggested by Schmidt ([0020]: “advantageously, fine-grained user actions 33 can be detected and utilized as a trigger for evaluating a business rule at the client, without requiring additional client-server communications. … This provides the web-based application with a very responsive user interface”), and to allow business rules to operate on specific target platforms, as suggested by Schmidt ([0031]-[0033]: “Compiling the business rules and fact base is necessary in order to translate or convert the existing business rules and fact base into a format that conforms to the format expected by the client-side business rule engine.”)

Regarding claim 2, Davis in view of Fredinburg and Schmidt teaches the computer-implemented method of claim 1, wherein generating the rule tree based on the rule includes: 
determining at least one of an expression of the first set of expressions and a logical operator for reflecting the rule based on the rule (Davis, FIG. 4A and [0038]: “With reference to FIG. 4A, the case is illustrated whereby a customer has five items in the shopping cart with a total purchase price in excess of $250. As shown in the Figure, the expression for the topmost rule [the rule] in ruleset 408 (‘ItemsInCart>5’) evaluates to true [an expression of the first and a logical operator for reflecting the rule].”); and 
generating the rule tree based on the determined at least one of the expression of the first set of expressions and the logical operator (Davis, FIG. 4A and [0038]: “The action associated with this rule is navigational in that it specifies another ruleset 404 to evaluate, so rules engine 116 obtains ruleset 404 [generating the rule tree] to evaluate the TotalPurchasePrice of the items in the cart. … After tree 402 is analyzed, rules engine 116 suitably provides the rule response collection to rules manager 112.”).

Regarding claim 3, Davis in view of Fredinburg and Schmidt teaches the computer-implemented method of claim 2, 
wherein the rule tree includes a leaf node and a non-leaf node (Davis, FIG. 4A and [0038]: “In the case shown in FIG. 4A, the total purchase price is in excess of $250. Accordingly, the LHS of the first rule in ruleset 404 (‘TotalPurchasePrice>=250’) evaluates to true, and the action of setting the discount amount equal to 13% is suitably added to rule response collection 214 (FIG. 2).”), 
wherein the leaf node is the determined expression (Davis, FIG. 4A shows the determined expression, or setting the discount amount equal to 13%, as a leaf node.), and 
wherein the non-leaf node is the determined logical operator (Davis, FIG. 4A shows the determined logical operator, or TotalPurchasePrice>=250, as a non-leaf node.).

Regarding claim 7, Davis in view of Fredinburg and Schmidt teaches the computer-implemented method of claim 1, further comprising obtaining updated data in the first rule set from the server based on the user identifier corresponding to the terminal (Davis, [0037]: “A final action involves providing web content or web objects, or adjusting a data value [obtaining updated data] in response to data from customer bag 120.” Additionally, the limitation of “based on the user identifier” is also taught because actions of the server 100 are based on the initial “query,” which serves as a user identifier as discussed in the rejection above.).

Regarding claims 8-10 and 14, these claims are directed to a computer-readable medium for performing operations that are the same or substantially the same as those recited in in claims 1-3 and 7, respectively. Therefore, the rejections made to claims 1-3 and 7 are applied to claims 8-10 and 14. 
In addition, Davis teaches “a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations” (Davis, [0017]: “Each of the modules shown in FIG. 1 is intended as a logical component that may be physically executed on any computing platform”; Davis, [0042]: “Further, the various software components described herein could be stored on any digital, optical, wireless or magnetic storage medium such as a compact disk, floppy disk, digital memory, optical disk or the like.”). 

Regarding claims 15-17, these claims are directed to a system to perform operations that are the same or substantially the same as those recited in claims 1-3, respectively. Therefore, the rejections made to claims 1-3 are applied to claims 15-17, respectively. 
In addition, Davis teaches “a computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations” (Davis, [0017]: “Each of the modules shown in FIG. 1 is intended as a logical component that may be physically executed on any computing platform. Accordingly, some or all of the components and modules shown in FIG. 1 may reside on common computing hosts, and/or may be distributed between hosts or processors as appropriate”; Davis, [0042]: “Further, the various software components described herein could be stored on any digital, optical, wireless or magnetic storage medium such as a compact disk, floppy disk, digital memory, optical disk or the like.”).

2.	Claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Fredinburg and Schmidt, further in view of Ashford et al. (US 4,809,219) (“Ashford”).
Regarding claim 4, Davis in view of Fredinburg and Schmidt teaches the computer-implemented method of claim 1, wherein determining the operation result of the rule includes: […]
calculating a value of a root node associated with the rule tree based on the service data (Davis, FIG. 4A and [0036]: “CustomerDiscount event 402 [a root node, as shown in FIG. 4A] may be triggered by, for example, a user requesting a ‘CustomerDiscount’ page from web server 102 (FIG. 1), by requesting an ‘OrderCheckout’ page (which may have multiple associated events), or by any other action by the customer. As shown in FIGS. 4A-C, event tree 400 is evaluated at rules engine 116 [based on the service data] to determine an optional discount [a value of a root node] that may be applied to the customer's purchase.”); and 
determining as the operation result, a calculation result of the rule (Davis, [0036]: “After tree 402 is analyzed, rules engine 116 suitably provides the rule response collection [a calculation result of the rule, an operation result] to rules manager 112 for processing of the actions in the collection.”).
While Davis discloses processing a rule tree (Davis, [0036]: “event tree 400 is evaluated at rules engine 116”), Davis does not appear to explicitly disclose “performing a post-order traversal process on the rule tree.” 
Ashford, in an analogous art, teaches the above limitation. Ashford generally relates to “processing an expert system rulebase” and is therefore in the same field of endeavor as the claimed invention, namely rule-based systems. Furthermore, Ashford is directed to processing rule trees (see FIGS. 2, 4, and 5).
In particular, Ashford teaches performing a post-order traversal process on the rule tree (Ashford [col. 37, lines 35-38]: “That goal will be the root of a tree which is then searched in a postorder traversal until the first unasked leaf node is found.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references thus far to perform postorder traversal of the tree, as explicitly disclosed in Ashford, to yield predictable results. Doing so allows the system to traverse the tree in an order “defined by a depth-first, left to right traversal of the tree” (Ashford [col. 12, lines 67-68 and col. 13, line 1]), allowing the system to collect information about the nodes of the tree to create generally more accurate inferences about information in the root node.

Regarding claim 5, Davis in view of Fredinburg, Schmidt, and Ashford teaches the computer-implemented method of claim 4.
Davis further teaches the method, wherein calculating the value of the root node includes: 
calculating a value of each determined expression based on the service data (Davis, FIG. 4A and [0038]: “With reference to FIG. 4A, the case is illustrated whereby a customer has five items in the shopping cart with a total purchase price in excess of $250 [service data]. As shown in the Figure, the expression for the topmost rule in ruleset 408 (‘ItemsInCart> 5’) evaluates to true [a value of a determined expression, as an example].”); and 
calculating the value of the root node based on the calculated value of each determined expression and determined logical operator (Davis, FIG. 4A and [0038]: “In the case shown in FIG. 4A, the total purchase price is in excess of $250. Accordingly, the LHS of the first rule in ruleset 404 (‘TotalPurchasePrice>=250’) evaluates to true, and the action of setting the discount amount equal to 13% [the value of the root node] is suitably added to rule response collection 214 (FIG. 2). After tree 402 is analyzed, rules engine 116 suitably provides the rule response collection to rules manager 112 for processing of the actions in the collection.”).

Regarding claim 6, Davis in view of Fredinburg, Schmidt, and Ashford teaches the computer-implemented method of claim 4.
Ashford further teaches the method, further comprising: 
recording a tracing path of the calculation result to output corresponding operation information (Ashford [col. 9, lines 24-25]: “the user may request help from the expert system in the form of explanation, review of consultation, or a trace [a recorded tracing path] of the Rule tree [“calculation result,” analogous to the calculation result of Davis] being processed.” It is implied that this corresponding operation information is output back to the user requesting help.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of references thus far to include recording a tracing path of the calculation result, as disclosed in Ashford, to yield predictable results. Doing so allows a user to request help from the system in the form of a trace of the rule tree (Ashford [col. 9, lines 24-25]).

Regarding claims 11-13, the further limitations in these claims are the same or substantially the same as those recited in claims 4-6, respectively. Therefore, the rejections made to claims 4-6 are applied to claims 11-13, respectively.

Regarding claims 18-20, the further limitations in these claims are the same or substantially the same as those recited in claims 4-6, respectively. Therefore, the rejections made to claims 4-6 are applied to claims 18-20, respectively. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following document depicts the state of the art.
Gopi et al. (US 2017/0132401 A1) teaches the use of a user identifier in a query (see [0036]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/Kevin W Figueroa/Primary Examiner, Art Unit 2124